OPINION OF THE COURT
Per Curiam.
Respondent, Michael J. Lazar, was admitted to practice as an attorney and counselor-at-law in the court of this State by the Appellate Division of the Supreme Court, Second Judicial *379Department, on October 20, 1954. At all relevant times respondent has maintained an office for the practice of law within the First Judicial Department.
On March 11, 1987, respondent, having previously been found guilty in the United States District Court for the Southern District of New York by a jury verdict, was convicted by judgment of one count of engaging in a racketeering enterprise in violation of 18 USC § 1961 (c) [sic], one count of racketeering-conspiracy in violation of 18 USC § 1962 (d), and two counts of mail fraud in violation of 18 USC §§ 1341 and 2. The crimes of which respondent has been convicted, to wit, engaging in a racketeering scheme involving bribery of New York City public officials, are felonies under Federal law and are criminal offenses which, if committed within New York, would constitute felonies in this State in violation of Penal Law § 200.00.
As a result of the felony conviction, respondent has been automatically disbarred pursuant to Judiciary Law § 90 (4) (a). Accordingly, the respondent’s name shall be stricken from the roll of attorneys.
Kupferman, J. P., Sandler, Rosenberger and Wallach, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York.